DETAILED ACTION
This office action is in response to application filed on July 30, 2021.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Natari (US Pub. No. 20190243640 A1 hereinafter “Natari”), and in view of Hawrylo et al. (US Pub. No. 20190129712 A1 hereinafter “Hawrylo”), Lucas et al. (US Pub. No. 20220103621 A1 hereinafter “Lucas”), and Ramachandran et al. (US Pub. No. 20220019524 A1 hereinafter “Ramachandran”)
Per claim 1
A method for implementing an application release management module by utilizing one or more processors and one or more memories, the method comprising:
Natari discloses
receiving a request for a user acceptance testing (UAT) deployment in a deployment pipeline in connection with an application being developed and to be released ([0049] “ After the packaged development code has passed the one or more tests, the system may deploy the packaged development code to the acceptance test environment system 50 to perform the user acceptance test on the packaged development code.” & [0050] “Once the packaged development code has passed the one or more tests, the release module 250 comprises instructions to deploy the packaged development code to the production environment system 60.”)
receiving a release branch and a fix version as input in connection with the application ([0004] “the release development branch comprises a release version range; open a first release candidate under the release development branch with a first release version number”)
Natari does not disclose
implementing a hook with the release branch and the fix version as the input that automatically integrates project tracking systems as part of the deployment pipeline
Hawrylo discloses
implementing a hook with the release branch and the fix version as the input that automatically integrates project tracking systems as part of the deployment pipeline ([0017] “a method for automating the release and deployment of a software application delivery model at least by tracking and moving the software application along the pipeline for the continuous release and deployment of the software application delivery model.” & [0062] “Some embodiments integrate various software modules (e.g., branch management, code development, release management, etc.) as well as various sources of development repositories (e.g., code repository include various versions of software code, data repository including data such as the artifacts, etc.)…into a release portal to which a plurality of tenants are connected. In addition to the aggregation of these various sources, some embodiments further directly interact with the plurality of tenants to monitor and track the progression of the development of a software application delivery model and programmatically and/or automatically generate release and deployment management information”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Natari and teaching of Hawrylo including implementing a hook with the release branch and the fix version as the input that automatically integrates project tracking systems as part of the deployment pipeline in order to automating the release and deployment of a software application delivery model by tracking and moving the software application along the pipeline.
Natari and Hawrylo do not disclose
receiving the release branch as the input and connecting to a repository to fetch all project tracking system identifications (IDs) for a commit in connection with the application; connecting to corresponding project tracking systems to fetch detail information data for those project tracking systems based the IDs fetched from the repository.
Lucas discloses
receiving the release branch as the input and connecting to a repository to fetch all project tracking system identifications (IDs) for a commit in connection with the application ([0090] “a user profile may include one or more product identifiers. As such, a track subscription identifier [track system identification] may indicate a data association, linkage or connection that is between a product identifier [an application] in a client profile and a track subscription.” User profile can be retrieved from client data repository described in [0010] “retrieve, from a client data repository, a second user profile associated with the first organization identifier, the product identifier”)
connecting to corresponding project tracking systems to fetch detail information data for those project tracking systems based the IDs fetched from the repository ([0155] “ the processing circuitry may retrieve user profiles stored in the client data repository 111, and determine one or more client devices as being associated with the scheduled release track subscription for the product based on the product identifiers and/or the track subscription identifiers“)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari and Hawrylo and further including receiving the release branch as the input and connecting to a repository to fetch all project tracking system identifications (IDs) for a commit in connection with the application; connecting to corresponding project tracking systems to fetch detail information data for those project tracking systems based the IDs fetched from the repository as taught by Lucas in order to providing a feature release track system that is configured for notifying end users of a software product release, notifying end users of upcoming new feature releases for the software product, and/or enabling end users to control/customize when to receive the new feature releases.
Lucas discloses a tracking system but Natari, Hawrylo and Lucas do not disclose
validating for status of the project tracking systems based on scanning and analyzing the fetched detail information data prior to approving the received request for the UAT deployment,
However, Ramachandran discloses
validating for status based on scanning and analyzing the fetched detail information data prior to approving the received request for the UAT deployment ([0031] “Validation engine 270 may be configured to perform validation tests on an application deployed in one or more environments of deployment pipeline 240 upon deployment of application 280 in one of the environments in deployment pipeline 240.” & [0028] “deployment pipeline 240 may include more or fewer environments. In addition, deployment pipeline 240 may include other types of environments such as a test environment, a user acceptance test environment”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo and Lucas and further including validating for status based on scanning and analyzing the fetched detail information data prior to approving the received request for the UAT deployment as taught by Ramachandran in order to provide a validation suite for building production-grade services that are compliant to be run on a cloud-native platform and to validate application to deploy application into multiple environments.

Per claim 2
The rejection of claim 1 is incorporated
Ramachandran discloses
receiving a positive validation result; and automatically approving the received request for the UAT deployment in the deployment pipeline ([0056] “the method determines if the application in the pre-production environment passed the pre-production validation suite. If the application passed the pre-production validation suite, then the “YES” branch is taken, and the method proceeds to block 325.” & [0057] “At block 325, the method deploys the application in the production environment.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo and Lucas and further including receiving a positive validation result; and automatically approving the received request for the UAT deployment in the deployment pipeline as taught by Ramachandran in order to provide a validation suite for building production-grade services that are compliant to be run on a cloud-native platform and to validate application to deploy application into multiple environments.

Per claim 3
The rejection of claim 1 is incorporated
Ramachandran discloses
receiving a negative validation result; automatically rejecting the received request for the UAT deployment in the deployment pipeline; and sending an electronic notification to a user device utilized by a development team member to address the negative validation result and fix the version ([0059] “If the application failed the production validation suite, then the “NO” branch is taken, and the method proceeds to block 340.” & [0060] “At block 340, the method may determine and provide one or more suggestions to correct the issue and increase the compliance score of the application. Based on the score, the report may also include suggestions for one or more corrective actions. For example, if the application fails the first factor in the pre-production validation suite, then method may suggest implementing a version control system as a corrective action.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo and Lucas and further including receiving a negative validation result; automatically rejecting the received request for the UAT deployment in the deployment pipeline; and sending an electronic notification to a user device utilized by a development team member to address the negative validation result and fix the version as taught by Ramachandran in order to provide a validation suite for building production-grade services that are compliant to be run on a cloud-native platform and to validate application to deploy application into multiple environments.

Per claim 4
The rejection of claim 3 is incorporated
Ramachandran discloses
receiving an input from the development team member via the user device after fixing the version; and automatically approving the received request for the UAT deployment in the deployment pipeline in response to receiving the input from the user device ([0060] “At block 340, the method may determine and provide one or more suggestions to correct the issue and increase the compliance score of the application. Based on the score, the report may also include suggestions for one or more corrective actions. For example, if the application fails the first factor in the pre-production validation suite, then method may suggest implementing a version control system as a corrective action.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo and Lucas and further including receiving an input from the development team member via the user device after fixing the version; and automatically approving the received request for the UAT deployment in the deployment pipeline in response to receiving the input from the user device as taught by Ramachandran in order to provide a validation suite for building production-grade services that are compliant to be run on a cloud-native platform and to validate application to deploy application into multiple environments.

Per claim 5
The rejection of claim 1 is incorporated
Natari discloses
the information data includes notes from a developer team member as to what codes need to be tested and what codes do not need to be tested before release of the application ([0048] “In one embodiment, the build and deploy module 230 comprises instructions for preparing release notes. Release notes is a document comprising a list of all the technical features or technical functions included in the packaged development code, wherein the release notes may be sent to the one or more end users on the release cycle date or the iteration cycle date.” & [0049] “After the packaged development code has passed the one or more tests, the system may deploy the packaged development code to the acceptance test environment system 50 to perform the user acceptance test on the packaged development code.” & [0050] “Once the packaged development code has passed the one or more tests, the release module 250 comprises instructions to deploy the packaged development code to the production environment system 60.”)

Per claim 6
The rejection of claim 1 is incorporated
Hawrylo discloses
extracting a list of project tracking systems from the release branch ([0010] “Tracking records may be generated at least by tracking the one or more releases with at least some of aggregated information identified from a plurality of tenants connected to the portal”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Lucas and Ramachandran and further including extracting a list of project tracking systems from the release branch as taught by Hawrylo in order to automating the release and deployment of a software application delivery model at least by tracking and moving the software application along the pipeline for the continuous release and deployment of the software application delivery model.

Per claim 7
The rejection of claim 1 is incorporated
Hawrylo discloses
the hook automatically integrates the project tracking systems as part of the deployment pipeline ([0017] “a method for automating the release and deployment of a software application delivery model at least by tracking and moving the software application along the pipeline for the continuous release and deployment of the software application delivery model.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Lucas and Ramachandran and further including the hook automatically integrates the project tracking systems as part of the deployment pipeline as taught by Hawrylo in order to automating the release and deployment of a software application delivery model at least by tracking and moving the software application along the pipeline for the continuous release and deployment of the software application delivery model.

Per claims 9-15
They are system claims corresponding to the method claims 1-7 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-7 above.

Per claims 17-20
They are medium claims corresponding to the method claims 1-4 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-4 above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Natari, and in view of Hawrylo, Lucas, and Ramachandran and further view of Gleave et al. (US Pub. No. 20220318754 A1 hereinafter “Gleave”)
Per claim 8
The rejection of claim 1 is incorporated
Ramachandran discloses
validating the fix version associated with the application ([0034] “Validation engine 270 may be configured to validate that there one version of application 280 that is currently being tracked in software configuration management (SCM) system or deployment pipeline 240 in a version control system.”)
validating the commit, wherein the commit is an operation which sends latest changes to source code associated with the application to the repository ([0038] “In addition, validation engine 270 may also validate that every release has a unique release identifier, a timestamp, or a version control number. In addition, validation engine 270 may validate that any change to the codebase should generate a new release.”) and
validating dependent project tracking system status and dependent status associated with the application ([0035] “In particular, validation engine 270 may be configured to validate that the dependent components of application 280 are not added in the codebase of application 280. Instead, the dependent components may be referred by application 280 using a library such as using a project object model (POM) file”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo and Lucas and further including validating the fix version associated with the application; validating the commit, wherein the commit is an operation which sends latest changes to source code associated with the application to the repository; and validating dependent project tracking system status and dependent status associated with the application as taught by Ramachandran in order to provide a validation suite for building production-grade services that are compliant to be run on a cloud-native platform and to validate application to deploy application into multiple environments.
Natari, Hawrylo, Lucas and Ramachandran do not disclose
child ticket status, and dependent ticket status associated with the application.
However, Gleave discloses
tracking child ticket status, and dependent ticket status associated with the application [0002] “a system that can define projects, define tasks and define their interdependencies on a customized basis and track the progress of the tasks in order to evaluate the progress of the project.” & [0003] “The tickets are stored in a database. As a new task in the project is initiated, a ticket instance of the form representing the task is populated with specific information about that task. The ticket is stored in a database. The status of the project can be determined by querying the database to obtain the status of the tickets.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Natari, Hawrylo, Lucas and Ramachandran and further tracking child ticket status, and dependent ticket status associated with the application as taught by Gleave in order to provide a method to evaluate the progress of the project.

Per claim 16
It is a system claim corresponding to the method claim 8 and is rejected the same reason set forth in connection of the rejection of claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191